Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 1 of 14 PageID #: 82



Adam Ford (4115531)
Ford & Crane PLLC
228 Park Avenue S.
New York, NY 10003
Tel: (212) 518-7007
Email: adam.ford@fordcranelaw.com
Attorney for the Plaintiff

Michael Grinblat (4159752)
Law Offices of Michael Grinblat
817 Broadway, Fourth Floor
New York, NY 10003
Tel: (347) 796-0712
Fax: (212) 202-5130
Email: michael.grinblatesq@gmail.com
Attorney for the Plaintiff



                      IN THE UNITED STATES DISTRICT COURT
                 IN AND FOR THE EASTERN DISTRICT OF NEW YORK

 SEMYON GRINBLAT, individually and                          MOTION FOR CLASS
 on behalf of all others similarly situated,                 CERTIFICATION

                                      Plaintiff,

                    -against-
                                                             CASE NO.: 19-cv-3799
 195 BURGER CORP., BILL WOLF
 PETROLEUM CORP., JOHN DOE 1-X,
 persons yet unknown, Limited Liability
 Companies, Partnerships, Corporations 1-
 X, entities yet unknown,                                     JURY DEMANDED

                                   Defendants.


       Plaintiff moves this Court to certify, pursuant to Fed. R. Civ. P. 23(b)(1)(b), a class

comprising of all those similarly situated who, as persons who must use wheelchairs by reason of

various disabilities, and who use or desire to use the services and accommodations offered to the

public by the Defendants, and are protected by, and are beneficiaries of, Title III of the


                                                   1
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 2 of 14 PageID #: 83



Americans with Disabilities Act of 1990 (the “ADA”), 42 U.S.C. §12182, §12183 and §12188(a)

– incorporating by reference the remedies and procedures found in 42 U.S.C. 2000a-3, §204 of

the Civil Rights Act of 1964 – the ADA’s Accessibility Guidelines, 28 CFR Part 36, subpart D,

the 2004 ADA Accessibility Guidelines (“ADAAG”) at 36 CFR Part 1191, appendices B and D,

2010 ADA Standards for Accessible Design (hereinafter “2010 Standards”), the Building Code

of the State of New York, as well as New York State Civil Rights Law §40-c and §40-d, New

York State Human Rights Law §296 and New York City Human Rights Laws [Administrative

Code] §8-107 (the “Applicable Laws”).

   I.      Proposed Class Definition
        Plaintiff seeks injunctive relief to remedy Defendants’ violations of the aforementioned

laws. The scope of the proposed class consists of persons who must use wheelchairs by reason of

various disabilities, and who use or desire to use the services and accommodations offered to the

public by the Defendants, and are protected by, and are beneficiaries of, the Applicable Laws.

        This case presents a question of law common to Plaintiff and all class members; whether

the Defendants’ fast food restaurant, Burger King, and the adjacent parking lot, located at 195-10

Jamaica Avenue, Hollis, NY 11423-2640, hereinafter referred to as the “Subject Facility” are in

compliance with the Applicable Laws. This question can be resolved on a class-wide basis,

making certification appropriate. Pursuant to Rules 23(a) and 23(b)(2) of the Fed. R. Civ. P.,

Plaintiff respectfully move this Court to certify the following class with named Plaintiffs as class

representative:

                All individuals who reside within the geographic boundaries of the Courts
        of Appeals for the Second and Third Circuit who live with a disability as defined
        by 28 CFR §36.104, and more specifically use a wheelchair to aid in mobility,
        and who have encountered or will encounter the physical barriers to entry located
        at the Subject Facility which are violative of the Applicable Laws (the “Proposed
        Class”).

                                                 2
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 3 of 14 PageID #: 84



   II.      Background

            a. Overview of the Facts and Law
         The Plaintiff, who was born in 1949, is an elderly man aged beyond his 70 years. He

suffers from debilitating diseases and was diagnosed with a neurological condition, which affects

his walking. The Plaintiff’s treating neurologist determined that he has gait dysfunction, the

causes of which include peripheral neuropathy due to diabetes mellitus, chronic right basilar

ganglia lacunar infarct and cerebellar ataxia. The Plaintiff’s treating neurologist also determined

that he has essential tremor. Furthermore, the Plaintiff has decreased vision due to glaucoma and

is blind in the right eye. The Plaintiff’s gait is unsteady and he falls when he walks short

distances. His treating neurologist prescribed him a wheelchair and a handicapped parking

placard. The Plaintiff obtained the wheelchair and uses it regularly. The New Jersey Motor

Vehicle Commission issued him a disabled person parking placard together with a handicapped

identification card. The handicapped placard can be used in any car, in which the Plaintiff is

travelling. The Plaintiff relies on his wheelchair and parks appropriately in handicapped

accessible parking spaces. He also needs appropriate and statutorily mandated space next to that

car, so that he may transfer from the car to the wheelchair.

            b. Named Plaintiff’s Factual Background
         In December 2018, the Plaintiff came to the Subject Facility by car to enjoy full and

equal access to, and the benefits of, all the accommodations and services offered at the

Defendant’s property. Adjacent to the Defendants’ fast food restaurant is a parking lot provided

by the Defendants for their customers. The Defendants designated, designed and constructed the

parking lot for their customers. There are 12 parking spaces in the parking lot of the Defendants’

Subject Facility. Two of the 12 parking spaces in the Subject Facility’s parking lot are identified



                                                  3
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 4 of 14 PageID #: 85



as handicapped parking spaces by hanging identification signs and blue marking lines on the

pavement.

        Since at least December 2018, the Defendants have engaged in unlawful practices in

violation of the ADA, the New York State Civil Laws, the New York State Human Rights Laws

and the New York City Human Rights Laws. The Defendants own the fast food restaurant,

Burger King, and the parking lot, and/or lease, and/or operate them, and/or designed them,

and/or painted them, and/or marked them, and/or exercise control over them, and/or manage

them, and/or maintain them, and/or altered them since 1992. The Subject Facility is a public

accommodation within the meaning of Title III of the ADA, 42 U.S.C. §12181(7)(B) and 28

CFR §36.104 Place of public accommodation (2), New York State Human Rights Law §292(9)

and New York City Human Rights Law, Admin. Code of the City of New York, §8-107(4).

        The Plaintiff and his son came to the Subject Facility by car and parked in one of the

handicapped parking spaces in its parking lot. The Plaintiff transferred to the wheelchair from

the car in the access aisle. The Plaintiff then tried to rotate the wheels of his wheelchair to climb

up the built-up curb ramp, but that proved to be impossible, because the ramp is impermissibly

steep. Consequently, the Plaintiff’s son had to push the Plaintiff up the curb ramp. The Plaintiff

then was not able to open the fast food restaurant’s doors, because tension of their springs is

impermissibly high. Consequently, the Plaintiff’s son had to open the fast food restaurant’s doors

and assist the Plaintiff with entering it.

        When the Plaintiff was paying at the counter at the fast food restaurant, Burger King, for

the food he was purchasing, he was not able to extend his feet, knees and toes, because there was

no space under it, causing him to reach uncomfortably and strain in his attempt to pay for his

meal.

                                                  4
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 5 of 14 PageID #: 86



        On the way back to the car, the Plaintiff was not able to safely descend from the curb

ramp, because it was too steep. He tried to hold the wheels of his wheelchair with his hands to

control it, but was not able to do so. Consequently, the Plaintiff’s son assisted the Plaintiff with

descending down the steep curb ramp.

        The Subject Facility’s parking lot was either designed by people, who did not have the

Plaintiff and his needs, and needs of others similarly situated, in mind, to accommodate him and

facilitate his access to the Subject Facility, or worse. Frustrated, disappointed and humiliated, the

Plaintiff left the Subject Facility’s parking lot.

        The Subject Facility is located not far from the Plaintiff’s son’s home, in Hollis, Queens.

The Plaintiff enjoys visiting that vibrant neighborhood and comes there often. The Defendants’

Subject Facility is conveniently located and the Plaintiff intends to visit it, purchase food offered

for sale in it and enjoy its services, as soon as the architectural barriers are removed. The

Plaintiff has difficulties gaining access to the Subject Facility and paying for the food, because of

the unlawful architectural barriers, and therefore suffered an injury in fact. The Plaintiff has

difficulties visiting the Defendants’ Subject Facility, continues to be discriminated against due to

the architectural barriers, which remain at the Subject Facility, all in violation of the ADA, the

New York State Civil Rights Laws, and the New York State and the New York City Human

Rights Laws. The barriers to access the Subject Facility have effectively denied the Plaintiff

ability to visit the property and have caused him personal injuries, including, but not limited to,

pain of body and mind, emotional distress, embarrassment, humiliation and frustration.

        The Defendants’ Subject Facility violates 42 U.S.C. §12181, §12182, §12183, §12204 of

the ADA, 28 CFR §36.302 and §36.304 as well as the 2010 Standards as set forth in great detail

in the Complaint at paragraphs 88 through 123 (the “Barriers to Entry”).

                                                     5
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 6 of 14 PageID #: 87



   III.      The Court Should Certify the Class
          Federal Rule of Civil Procedure, Rule 23(a) provides that an action requires four

conditions to qualify for class treatment: (i) the class must be so numerous that joinder of all

members is impracticable, (ii) there must be questions or law or fact common to the class, (iii)

the claims of the representative parties must be typical of the claims of the class, and (iv) the

representative parties will fairly and adequately protect the interests of the class.

             a. This Action Satisfies the Class Certification Requirements of Rule 23(a)

                     i. The Proposed Class Members Are So Numerous That Joinder is
                        Impracticable
          Rule 23(a)(1) requires that the class be “so numerous that joinder of all members is

impracticable.” Impracticable does not mean impossible, but “only that the difficulty or

inconvenience of joining all members of the class make use of the class action appropriate.”

Cent. States Se. & Sw. Areas Health & Welfare Fund v. Merck-Medco Managed Care, LLC, 504

F.3d 229, 244-45 (2d Cir. 2007). “[N]umerosity is presumed at a level of 40 members . . . .”

Consol. Rail Corp. v. Town of Hyde Park, 47 F.3d 473, 483 (2d Cir. 1995) (citing 1 Newberg on

Class Actions § 3.05 (2d ed. 1985); see also Betrand v. Sava, 684 F.2d 204, 209 (2d Cir. 1982)

(leaving “undisturbed” a district court’s certification of a class of 53); Shahriar v. Smith &

Wollensky Rest. Group, Inc., 659 F.3d 234, 252 (2d Cir. 2011) (finding 275 sufficient); V.W. v.

Conway, 236 F. Supp. 3d 554, 574 (N.D.N.Y. 2017) (finding class of 86 sufficient).

          While a plaintiff must “show some evidence of or reasonably estimate the number of

class members,” a precise quantification is not required. Kalkstein v. Collecto, Inc., 304 F.R.D.

114, 119 (E.D.N.Y. 2015) (quotation omitted). Moreover, district courts “may make common

sense assumptions to support a finding of numerosity.” Id. (quotation omitted).



                                                   6
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 7 of 14 PageID #: 88



         According to the 2018 edition of Accessible NYC: An Annual Report on the State of

People with Disabilities Living in New York City1, “Of the nearly 1 million New Yorkers who

have self-identified as living with disabilities, about 10% are estimated to use wheelchairs.2 In

addition to the 100,000 wheelchair-using citizens of New York City, an unknown number of

others from outside the city, such as the Plaintiff, would also qualify as members of the Proposed

Class.

         It would be impracticable to locate and join all the members of the Proposed Class to this

action because (i) they are too numerous, possibly over a hundred thousand—the actual number

is not defined; (ii) no comprehensive record exists by which to find them; and, (iii) the process of

joining them would be prohibitively expensive in the context of this litigation and against the

interests of judicial economy.

         Moreover, as the Second Circuit has explained, “the numerosity inquiry is not strictly

mathematical but must take into account the context of the particular case, in particular whether a

class is superior to joinder based on other relevant factors including: (i) judicial economy, (ii)

geographic dispersion, (iii) the financial resources of class members, (iv) their ability to sue

separately, and (v) requests for injunctive relief that would involve future class members.”

Pennsylvania Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., Inc., 772 F.3d 111, 120 (2d

Cir. 2014) (citing Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir. 1993)). Here, these factors—

both alone and in combination—demonstrate that joinder is impractical.




1
 Found at https://www1.nyc.gov/assets/mopd/downloads/pdf/accessiblenyc-2018.pdf
2
 From the Accessible NYC report at p. 20: “The estimate of wheelchair users is calculated using a combination of
data points from the 2016 American Community Survey and the 2010 Survey of Income and Program Participation.
MOPD obtained the methodology from Bill Erickson, a Research Specialist at the Yang-Tan Institute on
Employment and Disability at Cornell University.”

                                                       7
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 8 of 14 PageID #: 89



       Additionally, class certification is warranted because Plaintiff seeks prospective

injunctive relief on behalf of future class members. Robidoux, 987 F.2d at 936; see also Hawker

v. Consovoy, 198 F.R.D. 619, 625 (D.N.J. 2001) (“The joinder of potential future class members

who share a common characteristic, but whose identity cannot be determined yet is considered

impracticable.”)

       Plaintiff has demonstrated the large number of current and future class members and the

many reasons why “joinder of all members is impracticable.” Fed. R. Civ. P. 23(a)(1).

                   ii. Because Plaintiff’s Claims Derive from Physical Facts, the Class
                       Presents Common Questions of Law and Fact
       Rule 23(a)(2) requires that there be questions of law or fact that are common to the class.

“Commonality requires the plaintiff to demonstrate that the class members have suffered the

same injury.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50 (2011) (quotation omitted).

“Courts have found that, despite differing individual circumstances of class members,

commonality exists where injuries derive from a unitary course of conduct by a single system.”

Kurtz v. Kimberly-Clark Corp., 321 F.R.D. 482, 530 (E.D.N.Y. 2017) (quotations omitted).

Moreover, “[e]ven a single common question” will satisfy the rule. Id. at 529 (quoting Wal-Mart

Stores, 564 U.S. at 359).

       To establish the existence of a common question of law, the proposed class members’

claims “must depend upon a common contention” that is “of such a nature that it is capable of

classwide resolution—which means that determination of its truth or falsity will resolve an issue

that is central to the validity of each one of the claims in one stroke.” Wal-Mart Stores, 564 U.S.

at 350. Thus, “[w]hat matters to class certification . . . is not the raising of common ‘questions’ . .




                                                  8
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 9 of 14 PageID #: 90



. but, rather, the capacity of a classwide proceeding to generate common answers apt to drive the

resolution of the litigation.” Id. (quotation omitted).

        The Barriers to Entry exist physically at the Subject Facility as a factual matter and are

the same regardless which members of the class might encounter them. In this case, the

Applicable Laws are identical regardless of the personal circumstances of any individual member

of the Proposed Class—the wheelchair definitionally requirement ensures that this is the case.

        The proposed class members thus have raised a “common contention . . . of such a nature

that it is capable of classwide resolution—which means that determination of its truth or falsity

will resolve an issue that is central to the validity of each one of the claims in one stroke.” Wal-

Mart Stores, 564 U.S. at 350.

                   iii. Plaintiff’s Claims Are Typical of the Claims of the Members of the
                        Proposed Class
        Rule 23(a)(3) requires that the claims of the class representatives be “typical of the claims

. . . of the class.” To establish typicality, “a class representative must be part of the class and

possess the same interest and suffer the same injury as the class members.” Gen. Tel. Co. of the

Sw. v. Falcon, 457 U.S. 147, 156 (1982) (quotation omitted). The “typicality requirement is

satisfied when each class member’s claim arises from the same course of events and each class

member makes similar legal arguments to prove the defendant’s liability.” Robidoux, 987 F.2d at

936; see also Shahriar, 659 F.3d at 252 (finding typicality where plaintiffs’ evidence showed that

all class members were subject to the challenged policies of the defendants).

        In this way, commonality and typicality “tend to merge” because “[b]oth serve as

guideposts for determining whether, under the particular circumstances, maintenance of a class

action is economical and whether the named plaintiff’s claim and the class claims are so

                                                   9
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 10 of 14 PageID #: 91



 interrelated that the interests of the class members will be fairly and adequately protected in their

 absence.” Gen. Tel. Co. of the Sw., 457 U.S. at 157 n.13

        The Plaintiff’s experience in encountering the Barriers to Entry is representative in all

 material respects to any member of the Proposed Class who would visit the Subject Facility; his

 injury is the same as their injury would be. “Indeed, the factual situation and the legal theories

 upon which the Plaintiff brings this action are not only typical of the entire class, but are nearly

 identical. Therefore, the Plaintiff has established that the typicality requirement is met in this

 case.” Assif v. Titleserv, Inc., 288 F.R.D. 18, 24 (E.D.N.Y. 2012).

                    iv. The Named Plaintiff Will Adequately Protect the Interests of the Proposed
                        Class Members and Counsel is Qualified to Litigate this Action
        Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect

 the interests of the class.” “Adequacy is twofold: the proposed class representative must have an

 interest in vigorously pursuing the claims of the class and must have no interests antagonistic to

 the interests of other class members.” Denny v. Deutsche Bank AG, 443 F.3d 253, 268 (2d Cir.

 2006). To defeat certification, any conflict must be “fundamental.” Id. (quotation omitted).

        Plaintiff desires see the Barriers to Entry remedies because he encountered them and was

 humiliated thereby. He has no interests that run counter to those of any other class member. The

 named Plaintiff is not seeking monetary damages, but instead seeks the same injunctive relief for

 himself and the class as a whole.

        Plaintiffs’ counsel also “will fairly and adequately protect the interests of the class.” Fed.

 R. Civ. P. 23(a)(4). “The adequacy of counsel requirement is satisfied ‘where the class attorneys

 are experienced in the field or have demonstrated professional competence in other ways, such as

 by the quality of the briefs and the arguments during the early stages of the case.’” D.S. ex rel.

                                                   10
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 11 of 14 PageID #: 92



 S.S. v. New York City Dep’t of Educ., 255 F.R.D. 59, 74 (E.D.N.Y. 2008) (quoting Schwab v.

 Philip Morris USA, Inc., 449 F. Supp. 2d 992, 1106 (E.D.N.Y. 2006), rev’d on other grounds sub

 nom. McLaughlin v. Am. Tobacco Co., 522 F.3d 215 (2d Cir. 2008)).

         Plaintiff is represented by two attorneys, his son Michael Grinblat, and Adam Ford, who

 were classmates at Duke Law School from 1999 through their graduation. Both have over 18

 years’ experience in the practice of law. Mr. Ford practiced law at the notable firms of Shearman

 & Sterling and McDermott Will & Emery. While it might be argued that Mr. Grinblat might

 have a conflict in representing the class due to his familial relationship with the Plaintiff, if

 Defendants object to his appointment as class counsel, Mr. Ford is ready and able to serve as

 class counsel alone as he has no such potential conflict.

                     v. Plaintiff’s Class Definition is Ascertainable
         The Second Circuit also recognizes an implied requirement of ascertainability under Rule

 23. In In re Petrobras Sec. Litig., the Court “clarif[ied] the scope” of the ascertainability

 doctrine, holding that “a class is ascertainable if it is defined using objective criteria that

 establish a membership with definite boundaries.” 862 F.3d 250, 257 (2d Cir. 2017); see also id.

 at 265 (“declin[ing] to adopt a heightened ascertainability theory that requires a showing of

 administrative feasibility at the class certification stage”).

         The class is not overbroad or indefinite, and class members are readily identifiable as to

 time and context. Here, objective criteria clearly define the boundaries of the class. Membership

 is defined by geographic proximity to the Subject Premises, making an encounter with Barriers

 to Entry plausible, and the use of a wheelchair. While Plaintiff might not be able to name all of

 the Proposed Class, every member would be obvious once encountered.



                                                    11
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 12 of 14 PageID #: 93



            b. Plaintiff Satisfies the Requirements of Rule 23(b)(2) or Rule 23(b)(3)
        Rule 23(b)(2), under which Plaintiffs seek certification, requires that Defendants have

 “acted or refused to act on grounds that apply generally to the class, so that final injunctive relief

 or corresponding declaratory relief is appropriate respecting the class as a whole.” The

 underlying premise of subsection (b)(2) is “the indivisible nature of the injunctive or declaratory

 remedy warranted—the notion that the conduct is such that it can be enjoined or declared

 unlawful only as to all of the class members or as to none of them.” Wal-Mart Stores, 564 U.S. at

 360 (quotation omitted). In other words, Rule 23(b)(2) is met where “a single injunction or

 declaratory judgment would provide relief to each member of the class.” Id. Rule 23(b)(2) “is

 only applicable where the relief sought is exclusively or predominantly injunctive or

 declaratory.” Coco v. Inc. Vill. of Belle Terre, 233 F.R.D. 109, 115 (E.D.N.Y. 2005) (quotation

 omitted). “Class certification under Rule 23(b)(2) is particularly appropriate in civil rights

 litigation” as it “is designed to assist and is most commonly relied upon by litigants seeking

 institutional reform in the form of injunctive relief.” Hill v. City of New York, 136 F. Supp. 3d

 304, 357 (E.D.N.Y. 2015) (quotations omitted). The relief sought in this case only reinforces the

 “the Second Circuit’s general preference . . . for granting rather than denying class certification.”

 Gortat v. Capala Bros., Inc., 257 F.R.D. 353, 361 (E.D.N.Y. 2009).

        This suit falls directly within the scope of Rule 23(b)(2) because the Defendants have

 acted, or refused to act, on grounds that apply generally to the class, so that final injunctive

 relief, or corresponding declaratory relief, is appropriate respecting the class as a whole.

        Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3), because

 questions of law, or fact, common to class members, clearly predominate over any questions




                                                   12
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 13 of 14 PageID #: 94



 affecting only individual class members, and because a class action is superior to other available

 methods for the fair and efficient adjudication of this litigation.

    IV.      Conclusion
          Plaintiff respectfully requests that the Court grant their Motion for Class Certification and

 enter an appropriate certification order such as will be proposed by Plaintiff.

 Signed: June 28, 2019


 ________________________
 Adam Ford (4115531)

 Ford & Crane PLLC
 228 Park Avenue S.
 New York, NY 10003
 Tel: (212) 518-7007
 Email: adam.ford@fordcranelaw.com
 Attorney for the Plaintiff



 Michael Grinblat, Esq. (4159752)

 Law Offices of Michael Grinblat
 817 Broadway, Fourth Floor
 New York, NY 10003
 Tel: (347) 796-0712
 Fax: (212) 202-5130
 Email: michael.grinblatesq@gmail.com
 Attorney for the Plaintiff




                                                   13
Case 1:19-cv-03799-NGG-PK Document 20 Filed 03/12/20 Page 14 of 14 PageID #: 95



                                  CERTIFICATE OF SERVICE


 I, the undersigned, certify that on the 12th day of March, 2020, I caused a true and correct copy of

 the foregoing Motion for Class Certification to be filed with the Court electronically via

 CM/ECF, which caused notice to be served upon all e-filing counsel of record via the Court’s

 Notice of Electronic Filing [NEF].



                                               /s/ Adam D. Ford




                                                 14
